PER CURIAM.
The majority of the court concur in that part of the opinion of Justice Goodwyn, appearing below, holding that the injunction suit was not a suit pending “to enforce or test the validity” of the title. However, they do not concur in that part *647dealing with the question whether the principle of estoppel is applicable to the State, and express their view on that question as follows:
Assuming, without deciding, that the principle of estoppel is applicable to the State, we are nevertheless of the opinion that the facts and circumstances of this case are not sufficient to justify application of said principle. Accordingly, the decree appealed from is due to be reversed and the cause remanded.
Reversed and remanded.
LIVINGSTON, C. J., and LAWSON, STAKELY and MERRILL, JJ., concur.
SIMPSON and GOODWYN, JJ., dissent.